Citation Nr: 1029126	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for service-connected residuals of a back injury, fracture lumbar 
vertebra. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from November 1960 to June 
1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In May 2009, the Veteran was afforded a personal hearing before 
the undersigned.  A transcript of the hearing is of record.  

In June 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives regarding the claim for service connection for 
tinnitus and the Board may proceed with review of that claim.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 
11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an increased 
rating for residuals of a back injury, fracture lumbar vertebra 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent medical evidence of record showing that 
tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

Post-service medical treatment records show that the Veteran had 
been diagnosed as having tinnitus.  Therefore, the first 
requirement for service connection for this claim, the existence 
of a current disability, is met.  See Hickson, 12 Vet. App. at 
253.  

Tinnitus is a condition under case law, where lay observation has 
been found to be competent as to the presence of the disability, 
that is, tinnitus is capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although the Veteran is 
competent to say that he has tinnitus (thus, it was "noted" 
during service), he is not competent to provide a medical nexus 
opinion between his tinnitus and an event of service origin.  

Service treatment records are silent for any findings or 
treatment of an ear disorder and separation examination found the 
Veteran's ears to be normal.

With regard to continuity of symptomatology, the Veteran reported 
during the May 2009 hearing that ringing began when he was 
younger, "probably" during service.  However, the December 2009 
VA examiner noted that the Veteran had been receiving treatment 
from VA since 1977 and the first complaint of record was in his 
Form 21-4138 dated March 2005.  In addition, the examiner 
reported that the Veteran was unable to describe when his 
tinnitus began.  The Board finds that the Veteran's assertion is 
outweighed by the objective evidence of record.  The first record 
of any complaints of tinnitus was the Veteran's claim for ringing 
in his ears dated March 2005.  Tinnitus was not noted or 
complained of at separation.  The Board finds the Veteran's 
allegations of continuity of symptomatology are outweighed by the 
post-service clinical records and the report of the separation 
examination.  The evidence of record shows that the Veteran did 
not observe any symptoms associated with tinnitus until about 40 
years following service.  The time lapse between service and any 
documented evidence of treatment can be considered, along with 
other factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the Veteran was provided an audiologic examination 
in December 2009, in which the examiner opined that the reported 
tinnitus was not due to military noise exposure.  The examiner 
noted that the Veteran was a cook during service.  The Veteran 
was employed following service as a sheriff's deputy for 20 
years.  Hearing test records from the time of his sheriff 
employment were not found.  His post-service occupations also 
included building construction and truck driver.  The examiner 
opined that considering this record, the Veteran's current 
hearing loss with tinnitus was less likely than not due to 
military noise exposure and more likely due to other causes in 
the intervening 41 years between separation and his complaint in 
2005.  As the opinion was based upon review of the claims file 
and a physical examination, it is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

There is no competent medical evidence of record showing that the 
Veteran's tinnitus had its onset during active service or is 
related to any in-service disease or injury.  VA and private 
medical treatment records make no mention of any link between 
this condition and service.  Therefore, the Veteran's claim for 
service connection for tinnitus must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Complete notice was sent in April 2005 and October 2008 and the 
claim was readjudicated in supplemental statements of the case 
dated October 2008 and March 2010.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, obtained a medical opinion as to the 
etiology of tinnitus, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for bilateral tinnitus is denied.


REMAND

Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall, 11 Vet. App. at 268.  

In the previous remand, the RO was requested to schedule the 
Veteran for VA orthopedic and neurological examinations in order 
to properly assess the current symptoms and level of severity of 
his service-connected residuals of a back injury, fracture lumbar 
vertebra.  The basis for the examination request was that during 
the April 2005 hearing, the Veteran stated that his service-
connected back disability had worsened and may have resulted in 
additional neurological problems, including erectile dysfunction.

The Veteran was afforded a VA examination in December 2009.  
However, it was neither a orthopedic or neurological examination 
as requested, but a general examination that also addressed the 
claim for service connection for tinnitus.  The examiner did 
provide a thorough physical examination regarding the Veteran's 
range of motion and addressed the impact of flare-ups or 
repetitive movements.  The examiner also provided an opinion 
regarding whether the Veteran's erectile dysfunction is related 
to his service-connected back disability.  The examiner, however, 
failed to comment on the cause of the Veteran's complaints of 
difficulties with his legs and feet.  In addition, the Veteran 
was diagnosed as having intermittent right-sided radiculopathy.  
The limited neurological testing performed during the physical 
examination, however, was normal and the examiner did not comment 
on the cause of the diagnosed radiculopathy.  

On remand, the Veteran should be afforded a VA neurological 
examination by an appropriate physician to determine if in fact 
the Veteran suffers from neurological deficits attributable to 
the service-connected back condition, to include complaints of 
erectile dysfunction and difficulties with both legs and feet, 
and, if so, specify which nerves are affected for which a 
separate rating may be assigned.  Such findings are necessary for 
a determination on the merits of the claim.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination to determine the 
severity of the neurological abnormalities 
associated with his service-connected 
lumbar spine disability.  The claims 
file, a copy of this remand should be 
made available to the examiners for 
review.  Any special diagnostic studies 
deemed necessary should be performed.  

The examiner should describe any 
neurological deficits attributable to the 
service-connected back condition, to 
include complaints of erectile dysfunction 
and difficulties with both legs and feet.  
Specifically, the examiner is asked to 
state whether or not the Veteran suffers 
from radiculopathy and state its cause.  
The neurologist should also note the total 
duration of any incapacitating episodes of 
disc syndrome in the lumbar spine.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.)

2.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


